Citation Nr: 1324768	
Decision Date: 08/05/13    Archive Date: 08/13/13

DOCKET NO.  09-49 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a pulmonary disability, to include asthma and chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Borad 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from December 1976 to December 1979.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, was reviewed.  


REMAND

The Veteran in this case alleges having developed a chronic respiratory condition as a result of her period of active service in the Army.  Essentially, she maintains that her current respiratory disorder, variously diagnosed as asthma and chronic obstructive pulmonary disease (to include chronic bronchitis), began to manifest itself in service, and she has alleged that she was treated for respiratory complaints from March 1977 until her discharge from active duty.  In this case, the Board notes that the Veteran had been denied service connection for an upper respiratory disorder in March 2009, and while disagreement was initially posited with this determination, the Veteran's substantive appeal limited her disagreement to the denial of service connection for a pulmonary disorder (claimed as COPD).  Accordingly, the Board will limit its analysis to the lower respiratory condition currently on appeal.  

The Veteran's service treatment records do contain two consultations for respiratory complaints, with both episodes linked to apparent viral infections.  In March 1977, the Veteran exhibited severe otitis media, and there were wheezing symptoms noted in her chest.  The Veteran had shortness of breath and chest pain, and further evaluation was recommended.  In May 1977, the Veteran's throat was found to be red and sore, and it was swollen.  The Veteran was not to engage in physical training for two days, and a throat culture was recommended.  In January 1978, the Veteran was assessed as having congestion in the upper bronchi, with wheezing and a productive cough.  There were inflamed glands, and the impression was influenza.  

The RO, in noting these symptoms, determined that VA's duty to assist had been triggered in this case.  That is, it noted the in-service respiratory symptoms along with assessments of current respiratory disablement, and offered a pulmonary examination in January 2009.  In the associated report, the Veteran was diagnosed as having COPD with a history of asthma.  In regards to etiology, it was noted that a diagnosis of asthma had only been in place for approximately four years.  The examiner noted that the question at hand was whether the in-service symptoms had any relationship to COPD or asthma.  In answering the question, however, the examiner focused his attention solely on the asthma component of the disability picture.  Indeed, the examiner stated "the findings in the service medical records are not consistent with a diagnosis of asthma, and it is not likely that pulmonary symptoms related to the flu are related to [the Veteran's] current diagnosis of asthma."  The conclusion was that asthma developed in the Veteran in the four years prior to the examination, and was thus, unrelated to service.  

Simply put, the RO determined that a comprehensive VA examination was warranted in this case to address the etiology of the Veteran's claimed pulmonary condition.  Inherent in such a request is that the returned opinion be adequate in addressing the nature and etiology of any present pulmonary disorder.  The examiner noted that the disability picture involved both COPD and asthma; however, in making a conclusion, limited his analysis solely to the asthma without discussing COPD.  Further, in explaining why the Veteran's asthmatic condition was not related to service, he simply concluded that such a relationship was "not consistent" without further elaboration.  That is, he did not express why such a relationship was unlikely, and provided no associated rationale with his bare conclusion.  

As this is the case, the Board cannot assign any significant probative value to the 2009 VA medical opinion.  While it is helpful in establishing that the Veteran experiences COPD and asthma, it is not sufficient in its etiology opinion to resolve the issue on appeal.  Indeed, the Board notes that the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and when sound reasoning exists for the conclusion (not the mere fact that the claims file was reviewed).   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the case is to be remanded so that a new, comprehensive VA examination can be afforded.  In this regard, it is noted that the entire pulmonary disability picture should be considered, as a claim for benefits encompasses the symptoms experienced as opposed to any one diagnostic entity.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Specifically, a VA examiner should opine as to if the Veteran's current pulmonary disability picture had causal origins in service, to include as a result of the noted complaints in 1977 and 1978.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records from May 2011 to the present.  Associate copies of this treatment with the claims file.  

2.  Schedule the Veteran for a comprehensive VA pulmonary examination for the purposes of determining the nature and etiology of any currently present pulmonary disability.  In this regard, it is asked if it is at least as likely as not (50 percent probability or greater) that any pulmonary disability, to include COPD and asthma, had causal origins in active service.  The examiner should specifically reference the treatment for respiratory complaints noted in 1977 and 1978.  Rationales should accompany all conclusions reached in the narrative portion of the examination report.  

3.  After the above-directed development has been accomplished to the extent possible, re-adjudicate the Veteran's claim.  Should the disposition remain less than favorable, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


